     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK WILLIAM LEAR,                             No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On screening plaintiff’s complaint, this court found plaintiff alleged the following claims:

19   (1) deliberate indifference to his medical needs for the failure of defendants Sahota, Buckman,

20   and Uddin to provide plaintiff accommodations, including a walker and wheelchair, for his

21   mobility problems; (2) excessive force against defendants Vela, Cross, Porter, and Adivincula;

22   and (3) violations of the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act

23   (“RA”) against defendant California State Prison-Sacramento (“CSP-Sac”). (See ECF No. 10.)

24   Before the court is the motion to compel responses to interrogatories of defendant Sahota.

25   Plaintiff did not file an opposition to the motion. For the reasons set forth below, this court grants

26   defendant Sahota’s motion in part.

27   ////

28   ////
                                                        1
     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 2 of 6


 1                                        MOTION TO COMPEL
 2   I. Legal Standards
 3      Under Rule 37 of the Federal Rules of Civil Procedure, “a party seeking discovery may move
 4   for an order compelling an answer, designation, production, or inspection.” Fed. R. Civ. P.
 5   37(a)(3)(B). The court may order a party to provide further responses to an “evasive or
 6   incomplete disclosure, answer, or response.” Fed. R. Civ. P. 37(a)(4). “District courts have
 7   ‘broad discretion to manage discovery and to control the course of litigation under Federal Rule
 8   of Civil Procedure 16.’” Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting
 9   Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).
10      The party moving to compel bears the burden of informing the court (1) which discovery
11   requests are the subject of the motion to compel, (2) which of the responses are disputed, (3) why
12   the party believes the response is deficient, (4) why any objections are not justified, and (5) why
13   the information sought through discovery is relevant to the prosecution of this action. McCoy v.
14   Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v.
15   Cambra, No. 1:02-cv-5646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).
16      The purpose of discovery is to “remove surprise from trial preparation so the parties can
17   obtain evidence necessary to evaluate and resolve their dispute.” United States v. Chapman
18   Univ., 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted). Rule 26(b)(1) of
19   the Federal Rules of Civil Procedure offers guidance on the scope of discovery permitted:
20                  Parties may obtain discovery regarding any nonprivileged
                    information that is relevant to any party's claim or defense and
21                  proportional to the needs of the case, considering the importance of
                    the issues at stake in the action, the amount in controversy, the
22                  parties' relative access to relevant information, the parties' resources,
                    the importance of the discovery in resolving the issues, and whether
23                  the burden or expense of the proposed discovery outweighs its likely
                    benefit. Information within this scope of discovery need not be
24                  admissible in evidence to be discoverable.
25      “Relevance for purposes of discovery is defined very broadly.” Garneau v. City of Seattle,
26   147 F.3d 802, 812 (9th Cir. 1998). “The party seeking to compel discovery has the burden of
27   establishing that its request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the
28   party opposing discovery has the burden of showing that the discovery should be prohibited, and
                                                        2
     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 3 of 6


 1   the burden of clarifying, explaining or supporting its objections.” Bryant v. Ochoa, No. 07cv200
 2   JM (PCL), 2009 WL 1390794, at *1 (S.D. Cal. May 14, 2009) (internal citation omitted).
 3   II. Analysis
 4          Defendant Sahota served plaintiff with interrogatories on July 6, 2020. On August 31,
 5   plaintiff served timely responses. Sahota challenges plaintiff’s responses to five interrogatories.
 6   Each is addressed below.
 7          INTERROGATORY NO. 1
 8                  With respect to each defendant and by reference to each defendant
                    separately, state all facts which support your contention that
 9                  defendants acted with deliberate indifference towards you as alleged
                    in your COMPLAINT.
10
                    RESPONSE TO INTERROGATORY NO. 1
11
                    Objection. You are not represented by defendants attorney and I will
12                  only supply you with answers about claims against you. This is
                    responsive to all your interrogatories requesting such information.
13

14   To establish the relevance of this interrogatory, Sahota argues only that plaintiff alleges claims
15   that “defendant Sahota and other defendants acted with deliberate indifference toward him.”
16   However, Sahota’s interrogatory seeks information about all defendants. Sahota does not explain
17   how information regarding plaintiff’s allegations of excessive force, which resulted in injury to
18   plaintiff’s arms and shoulder, would be relevant to plaintiff’s mobility-related claims against
19   herself, Buckman, Uddin, and CSP-Sac.
20          Plaintiff’s objection recognizes the relevance of Sahota’s interrogatory with respect to his
21   claims against Sahota, but fails to provide Sahota with any information. Because this court finds
22   Sahota’s interrogatory seeks information relevant to plaintiff’s claims for deliberate indifference
23   to his mobility issues and for violations of the ADA and RA, this court will order plaintiff to
24   respond to Interrogatory No. 1 as so limited.
25          INTERROGATORY NO. 2
26                  With respect to each defendant and by reference to each defendant
                    separately, describe in detail all of the damages that you claim to
27                  have suffered as a result of defendant’s alleged wrongful conduct
                    described in your COMPLAINT.
28
                                                        3
     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 4 of 6


 1                  RESPONSE TO INTERROGATORY NO. 2
 2                  Objection. See my answers to your request for admission. As you
                    state you were not involved in care other gave so you must be more
 3                  specific. See my response to your request for admission #9.
 4   Sahota argues that “[p]laintiff asserted no valid objection to this interrogatory. Plaintiff should be
 5   capable of identifying his own damages.” This court finds Interrogatory No. 2 seeks evidence
 6   relevant to plaintiff’s claim against Sahota. In order to defend against plaintiff’s claims against
 7   her, Sahota is entitled to know just what damages plaintiff claims to have suffered from the
 8   actions of each defendant. The fact that Sahota may be alleging she was not involved in the care
 9   provided to plaintiff by other defendants does not change the fact that plaintiff may be alleging
10   more than one defendant is responsible for certain of his damages. This court will grant Sahota’s
11   motion to compel a response to Interrogatory No. 2.
12          INTERROGATORY NO. 6
13                  Describe in detail all of the damages that you claim to have suffered
                    as a result of Defendant Sahota’s alleged wrongful conduct described
14                  in your COMPLAINT.
15                  RESPONSE TO INTERROGATORY NO. 6
16                  Objection. Vague, ambiguous. Amongst other things I have a torn
                    rotator cuff, had to wait until 2.14.20 to do spinal fusion, had bad
17                  results. I can not know “all” of Sahota’s bad acts but would love to
                    answer each when you provide honest and detailed answers to my
18                  requests to you and clarify exactly what you did and didn’t do so
                    court can judge both claims with all knowable and relevant facts.
19

20   Interrogatory No. 6 seeks the same information sought by Interrogatory No. 2. Sahota is entitled
21   to know what damages plaintiff attributes to her conduct. Plaintiff should answer this
22   interrogatory to the best of his ability at this point. By alleging claims against Sahota in his
23   complaint, plaintiff necessarily felt that Sahota had caused him some injury. If necessary, he may
24   qualify his response by showing specifically what additional information he requires from Sahota,
25   or from the other defendants, to demonstrate the damages caused by Sahota.
26   ////
27   ////
28   ////
                                                        4
     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 5 of 6


 1           INTERROGATORY NO. 7
 2                   Describe in detail (including the date(s), nature and substance) each
                     and every communication between you and anyone (including
 3                   Defendant Sahota) relating to the subject matter of any of the claims
                     you are asserting against Defendant Sahota in your COMPLAINT.
 4
                     RESPONSE TO INTERROGATORY NO. 7
 5
                     Objection. Vague ambiguous. I don’t understand. Sahota has
 6                   complete and absolute access to my records. I can not answer this
                     interrogatory. I do have CDCR 22’s which I don’t thinks in my file?
 7

 8   Sahota points out that she is not requesting documents by propounding this interrogatory. Rather,
 9   she is seeking plaintiff’s description of all communications he has had regarding his claims
10   against Sahota. This information is relevant to allow Sahota to prepare to defend against
11   plaintiff’s claims.
12           INTERROGATORY NO. 11
13                   Identify completely and with specificity sufficient to command their
                     production, (including, but not limited to, title, author, date and
14                   substance) all documents that evidence or otherwise serve as a basis
                     for your claims against Defendant Sahota as alleged in your
15                   COMPLAINT.
16                   RESPONSE TO INTERROGATORY NO. 11
17                   Objection. Sahota has yet to produce any documents. I’ll need them
                     to reply to this request. See response #10. Sahota is “hidding”
18                   documents refusing to produce them but requesting documents she
                     may have.
19

20   Again, Sahota is entitled to know what documents plaintiff relies on to support his claims against
21   her. Plaintiff must respond to the best of his ability. Plaintiff is certainly aware of some
22   documents at this point. For example, plaintiff should identify the grievance(s) he filed alleging
23   misconduct by Sahota. If plaintiff does not yet know the identification of all responsive
24   documents because he is seeking them through discovery from defendants, he may point that out
25   in his response.
26   ////
27   ////
28   III. Conclusion
                                                        5
     Case 2:18-cv-03099-MCE-DB Document 85 Filed 11/17/20 Page 6 of 6


 1            For the foregoing reasons, and good cause appearing, this court will grant, in part,
 2   defendant Sahota’s motion to compel. Plaintiff is warned that if he fails to file timely and
 3   appropriate responses to Sahota’s interrogatories, he may suffer sanctions. First, defendant
 4   Sahota has the right to move the court for an order requiring plaintiff to pay Sahota the reasonable
 5   expenses incurred by Sahota in making this motion to compel discovery, and any further motions
 6   related to plaintiff’s failure to respond to discovery. See Fed. R. Civ. P. 37(a)(5)(A). Second, if
 7   plaintiff fails to comply with this court’s order granting the motion to compel, this court may
 8   recommend dismissal of this action. See Fed. R. Civ. P. 41(b); Fed. R. Civ. P. 37(b)(2)(A); E.D.
 9   Cal. R. 110.
10            Accordingly, IT IS HEREBY ORDERED as follows:
11            1. Defendant Sahota’s Motion to Compel (ECF No. 75) is granted in part as follows.
12            2. Within thirty days of the filed date of this order, plaintiff shall serve the following
13   responses to the interrogatories propounded on July 2, 2020:
14                      a. A response to Interrogatory No. 1 that covers all information relevant to
15   plaintiff’s claims for deliberate indifference to his mobility issues and for violations of the ADA
16   and RA;
17                      b. Full responses to Interrogatory Nos. 2, 6, 7, and 11.
18            3. Plaintiff is warned that his failure to serve complete and timely responses to Sahota’s
19   interrogatories as set forth in this order may result in the imposition of sanctions.
20   Dated: November 17, 2020
21

22

23   DLB:9
     DB/prisoner-civil rights/lear3099.sahota mtc
24

25

26

27

28
                                                           6
